Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 13, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  144238(59)                                                                                                          Justices




  HAFEZ M. BAZZI,
            Plaintiff-Appellee,
                                                                    SC: 144238
  v                                                                 COA: 299239
                                                                    Oakland CC: 2009-762325-DP
  ANNE ELIZABETH MACAULAY,
             Defendant-Appellant.
  _______________________________

        On order of the Chief Justice, the joint motion for extension of the time for filing
  supplemental briefs is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 13, 2012                     _________________________________________
                                                                               Clerk